                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                     KNOXVILLE DIVISION

   RYAN SLOWIK and VALERIE SLOWIK,                     )
                                                       )
                                                       )             3:19-CV-00501-DCLC
                  Plaintiffs,                          )
                                                       )
          vs.                                          )
                                                       )
   KEITH LAMBERT and SHELLI                            )
   LAMBERT,                                            )
                                                       )
                  Defendants




                                               ORDER

         Plaintiffs Ryan Slowik and Valerie Slowik (“Plaintiffs”) have filed two Motions for Leave

  to File Surreply [Docs. 25, 27], seeking to file sur-replies to the respective Motions to Dismiss

  filed by Defendants Keith Lambert and Shelli Lambert (“Defendants”) [Docs. 15, 17]. Defendants

  have responded in opposition to both motions [Docs. 26, 28].

         In their motions, Plaintiffs argue sur-replies are needed “to address the new arguments,

  new motions, and evidence” in Defendants’ replies [Doc. 25, pg. 1; Doc. 27, pg. 1]. They state

  Defendants, in their replies, submitted an investigation report for the first time and moved for this

  Court to strike certain allegations from the Complaint [Doc. 25, pg. 1-2; Doc. 27, pg. 1-2]. In

  addition, Plaintiffs wish to submit supplemental authority to clarify issues of law they believe

  Defendants have mischaracterized [Doc. 25, pg. 2; Doc. 27, pg. 2]. Defendants first respond that

  sur-replies should not be permitted because the investigation report was referenced in Plaintiffs’

  First Amended Complaint, and extrinsic documents may be considered in a Rule 12(b)(6) motion

  if they are referred to in the complaint and are central to a claim [Doc. 26, pg. 2-3; Doc. 28,


                                                   1

Case 3:19-cv-00501-DCLC-DCP Document 31 Filed 05/11/20 Page 1 of 2 PageID #: 334
  pg. 2-3]. Next, Defendants state they moved to strike certain allegations in Plaintiffs’ First

  Amended Complaint in their replies due to statements made by Plaintiffs in their responses to

  Defendants’ motions to dismiss [Doc. 26, pg. 4; Doc. 28, pg. 4]. Finally, Defendants argue

  Plaintiffs should not be permitted to provide supplemental authority, because the Court can

  determine what law applies [Doc. 26, pg. 4; Doc. 28, pg. 4]. Defendants therefore ask this Court

  to deny Plaintiffs’ motions.

         Because Defendants included new evidence and arguments in their replies that were not

  included in their motions, the Court finds Plaintiffs’ motions [Docs. 25, 27] are well-taken and are

  therefore GRANTED. Plaintiffs shall file their sur-replies within seven (7) days of this order.

         SO ORDERED:




                                                s/ Clifton L. Corker
                                                United States District Judge




                                                   2

Case 3:19-cv-00501-DCLC-DCP Document 31 Filed 05/11/20 Page 2 of 2 PageID #: 335
